Citation Nr: 0831485	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-41 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee and right knee.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1969, and from December 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Subsequently, the case was 
transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In February 2008, the Board remanded this claim to schedule a 
VA examination to ascertain the nature and etiology of any 
current knee and back disability.  As noted in the Board's 
February 2008 remand, in 1973 the veteran's private physician 
diagnosed "probably arthritis [of] both knees," which would 
have fallen within the one year presumptive time frame.  See 
38 C.F.R. §§ 3.307(a)(3), 3.309.  The February 2008 remand 
also reported that the private medical records note that the 
veteran currently suffers from degenerative joint disease of 
the knees.  Additionally, the service treatment records 
contain numerous complaints of back pain, and a record, dated 
February 1968, noted a diagnosis of low back strain.  The 
veteran had been diagnosed with degenerative disc disease of 
the lumbar spine.  The Board found that an additional medical 
examination was necessary in order to properly decide these 
claims.

It appears that the VA Medical Center (VAMC) Gainesville 
attempted to schedule an examination with the veteran in 
April 2008, but used an incorrect mailing address.  The 
veteran did not appear for the examination and the RO issued 
a supplemental statement of the case (SSOC) sent in May 2008 
again denying the veteran's claim.  In May 2008, the veteran 
contacted the RO and indicated that he never received a 
letter scheduling his examination, but had received the SSOC 
denying his claim.  The veteran wanted to reschedule his 
examination.  In the meantime the veteran's claim file was 
returned to the Board for appellate review.

Upon review of the veteran's claim file, it appears that the 
correspondence drafted by the VAMC Gainesville scheduling the 
veteran for an examination was sent to the wrong address.  It 
appears the VAMC Gainesville reverted to using an old and 
possibly outdated address for mailing of correspondence to 
the veteran.  There is an updated address reflected in the 
Veterans Appeals Contact and Locator System (VACOLS), which 
is not the address to which the correspondence relating to 
scheduling the examination went.  In fact, it appears that 
all correspondence related to this claim sent to the veteran 
in the past four years, including the May 2008 SSOC, has gone 
to the address that is currently in VACOLS, not the address 
to which the VAMC sent its correspondence.  Efforts on the 
part of the VAMC to ensure that it sends correspondence to 
the veteran's correct address would be helpful or future 
scheduling and notices.  

In light of the fact that the correspondence in the claims 
file reflects an incorrect address and the veteran states he 
never received the correspondence scheduling his examination, 
one further attempt to afford him a VA medical evaluation is 
judged to be in order.  A further remand is required to 
effectuate this examination request.  
38 C.F.R. § 3.327 (2007).

The appellant is hereby reminded that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
current address, including by contacting 
the veteran by telephone and mail and 
ensure VAMC Gainesville has the veteran's 
correct address on file.  All subsequent 
correspondence from VA to the appellant 
should be sent to the most recently 
established correct address of record.

2.  The RO should schedule the veteran for 
an examination in order to ascertain the 
nature and etiology of any current knee 
and back disability.  After reviewing the 
entire record, including the July 1973 
private examiner's opinion regarding 
arthritis of the knees, the examiner 
should express opinions as to the 
following:

(a) Is it at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran's currently 
diagnosed arthritis of the bilateral 
knees initially manifested in service, 
manifested within one year from 
separation of service, or is or 
otherwise related to service?

b) Is it at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran's currently 
diagnosed low back disability (lumbar 
disc disease and degenerative joint 
disease) initially manifested in 
service or is otherwise related to 
service, including low back strain in 
service (February 1968) and complaints 
of low back pain in service (August 
1969)?

The claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.  The examiner should state the 
bases for all opinions rendered. 

3.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a SSOC.  An 
appropriate time should be given for them 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


